      Case 3:20-cv-00036-DHB-BKE Document 10 Filed 10/26/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                        DUBLIN DIVISION

ANTUAN KEYELLE SPIKES,                            )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )            CV 320-036
                                                  )
ANDREW M. SAUL, Commissioner of                   )
Social Security Administration,                   )
                                                  )
               Defendant.                         )
                                             _________

                                             ORDER
                                             _________

       Pursuant to 28 U.S.C. § 636(b) and this Court’s Local Rule 72, this appeal from the final

decision of the Commissioner of Social Security denying Plaintiff’s claim for Social Security

benefits has been referred to the Magistrate Judge for review and recommendation as to

disposition.

       Defendant having filed his answer, together with a certified copy of the transcript of the

administrative proceedings, IT IS ORDERED that counsel for the parties submit briefs in

accordance with the following requirements:

               (1)     Within thirty days from the entry of this Order, Plaintiff
                       shall serve and file a brief setting forth all errors which
                       Plaintiff contends entitle him to relief. The brief shall
                       contain the following sections in the order here indicated:

                       (a)      Statement of the issues presented for review, set forth in
                                separately numbered paragraphs;

                       (b)      Statement of the case, to include (i) brief procedural history
                                and disposition at the administrative level; and (ii)
                                summary of material facts supported by record citations,
                                which should include Plaintiff’s age, education, work
      Case 3:20-cv-00036-DHB-BKE Document 10 Filed 10/26/20 Page 2 of 2




                               experience, alleged mental and physical impairments and
                               related medical history;

                       (c)     Legal argument, supported by specific references to the
                               record and citations of legal authority; and

                       (d)     Conclusion briefly stating the relief sought.

               (2)     Within forty-five days after service of Plaintiff’s brief, Defendant
                       shall serve and file a brief responding to each issue raised by
                       Plaintiff and conforming to the requirements set forth above,
                       except that a statement of the issues and a statement of the case
                       need not be made unless Defendant is dissatisfied with Plaintiff’s
                       statement therefor.

               (3)     Plaintiff may file a reply brief within ten days of service of
                       Defendant’s brief.

The issues before the Court are limited to the issues properly raised in the briefs.1

       Pursuant to Local Rule 7.1, briefs are not to exceed twenty-six pages in length without

prior written permission of the Court. The parties should cite primarily to Eleventh Circuit

authority and rely on precedent from other Circuits only as supplemental authority or in the

absence of Eleventh Circuit authority.

       SO ORDERED this 26th day of October, 2020, at Augusta, Georgia.




       1
        Requests for remands must strictly comply with the provisions of 42 U.S.C. § 405(g). Remands
should be designated as either “sentence four” or “sentence six” remands. See Ingram v. Comm’r of Soc.
Sec. Admin., 496 F.3d 1253, 1267-68 (11th Cir. 2007).


                                                  2
